FINAL ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is final.

	The following action is in response to communication(s):
RCE filed on 1/10/2022; Amendment filed on 6/21/2022.
RCE filed on 11/30/2020; Amendment filed on 8/20/2021.
Amendment filed on 2/14/2020.
Application filed on 7/21/2017 with priority date of 11/02/2011 based on parent application 13/648883 filed on 10/10/2012 with provisional application 61/554752 filed on 11/2/2011.

The status of the claims is as follows: 
Claims 14-16, 18-20, 22-24 are pending and have been considered below.
Claims 14, 18, and 22 are independent claims.
In the amendment, claims 14, 18, 22 have been amended.
Claims 17, 21, 25 have been previously cancelled.

Response to Arguments

	The examiner acknowledges the amendment made to claim 14, 18, 22 in the amendment filed on 6/21/2022.

	Applicant’s arguments filed 6/21/2022 have been fully considered but they are directed to newly amended language which is now addressed with new art butterscotchcom in a new ground of rejection set forth below.
	The examiner further notes that the feature of different versions of the media feature icon 103 (as described in specification [0092-0093]) to indicate enabled calling features, if incorporated into the independent claims, would help to overcome the current ground of rejection, and further differentiate the invention from cited prior arts. 
		
Information Disclosure Statement
	The information disclosure statement(s) filed on 4/5/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Specification
	The disclosure is objected to because of the following informalities: 
	From the filed specification, paragraph [00109] cites (emphasis added):
[00109] When an IM voice communication has ended, the call UI 108 may also be updated to show a disconnection message (not shown), and the call UI 108 may be operable to close after a predetermined amount of time has passed since the call was disconnected. The IM conversation UI 90 may also be updated after a call has ended, as shown in FIG. 45, by displaying a disconnected message 256 (or by altering or updating a connecting call message 220 or connected call message 224). As shown in FIG. 46, the disconnected message 264 may also include call details 266 such as how long the call lasted. It can be appreciated that the IM application 44 may be configured such that a blocked contact would see a disconnected message 256 in their IM conversation UI 90 with the user that has blocked them.
where the bolded number 264 should be 256 as illustrated in Fig. 46.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 14-16, 18-20, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 24 cites (emphasis added): “… after detecting an incoming video or voice call from a caller, and based on the presence status selection and the video call setting and the voice call setting, handing off the incoming video r voice call to one of an existing or started instant message conversation …”.
	The examiner is unable to find support for handling video/voice calls to IM based on both the presence status and video/voice call setting; i.e. when either or both video/voice call is disabled, how presence status selection impact the handling of incoming video/voice calls. Paragraph [0092-0093] as cited by the applicant on page 
	Claims 28 and 32 cite similar languages as claim 24, and are similarly rejected as failing to comply with written description requirement.
	Claims 25-26, 29-30, 33-34 depend from claims 24, 28, and 32, and are also rejected as failing to comply with written description requirement.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 14-16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being as being unpatentable over Turner et al. (US Pub 20120157067, hereinafter Turner), in view of Microsoft Office Communicator 2007 R2 – Getting Started Guide (December 2008, hereinafter communicator), O’Shaughnessy et al. (US Pub 20080153427, hereinafter O’Shaughnessy), Lee (US Pub 20090175425, hereinafter Lee) and butterscotchcom in “privacy settings in Skype” dated May 6, 2010 (hereinafter, butterscotchcom).

Per claim 14, Turner teaches:
A method operable in a mobile device arranged to conduct cellular-based calls
comprising: ([0001, 0019] Fig. 1 shows a user device capable of handling cellular telephony as well as VoIP calls);
	receiving a presence status selection enabling selective blocking of incoming video or voice communication [([0077-0079] Fig. 7 shows at block 710, in response to user setting the status to busy, call manager can automatically select an instant message response to be send to the caller at block 740 and 750, and initiate IM application if it’s not already running at block 765);
	after detecting an incoming video or voice call from a caller, and based on the presence status selection … , handing off the incoming video or voice call to one of an existing or started instant message conversation of the IM application; ([0077-0079] Fig. 7 shows at block 710, in response to user setting the status to busy, call manager can automatically select an instant message response to be send to the caller at block 740 and 750, and initiate IM application if it’s not already running at block 765 to send the IM message to the caller);
	communicating an instant message text-based communication to the caller acknowledging receipt of the incoming video or voice call and indication that the incoming video or voice call has been unsuccessful; ([0079-0080] an instant message may be provided to the caller at block 750 of Fig. 7 in response to the incoming call, [0016] such as “I am on a call, but I can IM briefly”, or “Call You Back in 10 Minutes” to indicate the receipt of the call, but it was not accepted/successful);
	displaying, in a user interface of the IM application, the instant message conversation of the handed off incoming video or voice call, the instant message conversation including instant message text-based communication indicating that the incoming video or voice call has been unsuccessful. ([0081-0082] an IM session if not already initiated, may be initiated to send the automatically selected instant message to the caller at block 765 of Fig. 7);
	…

		However Turner does not explicitly teach setting presence status of an IM application to block incoming video/voice calls; communicator teaches:
	receiving a presence status selection enabling selective blocking of incoming video or voice communication to an instant messaging (IM) application, … ; (Page 35-36 Fig. 4.2: user can set the presence indicator to “Do Not Disturb”, which would still allow Team access level of “Urgent interruption only”, while blocking persons from Company or lower level access from interrupting you with IM or phone calls; Page 83: user status of “Do not Disturb” would automatically redirect calls to voicemail);
		Communicator and Turner are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner before him/her, to modify the teachings of Turner to include the teachings of communicator so that IM status can be used to manage calls. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide the user with an integrated UI where user can choose to make/receive calls over different medium using the same interface without having to switch between different applications, and additionally provide users with ability to use presence status to avoid unwanted interruption.

		Furthermore, Turner-Communicator further teaches setting presence status to restrict calls from other users (Communicator Page 83 “Do not Disturb”), but Turner-Communicator do not explicitly teach in response to the presence status change, sending a message to one or more contacts to indicate the latest status); O’Shaughnessy teaches:
	in response to the presence status selection, sending a message to one or more predetermined contacts, the message indicating that call initiation to the mobile device should be restricted; ([0041] in response to a selected presence status, the server 114 sends a message/data of the user’s presence to each of the contacts’ devices that have the user in their list of contacts; [0011, 0013] a user can select the presence status as “do not disturb” where a push to talk call will be automatically rejected, indicating that voice calls should be restricted);
		O’Shaughnessy and Turner-Communicator are analogous art because O’Shaughnessy also teaches presence status in a system with integration of different types of text/voice communication. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of O’Shaughnessy and Turner-Communicator before him/her, to modify the teachings of Turner-Communicator to include the teachings of O’Shaughnessy so that presence status is propagated to a list of contacts. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide immediate presence status update to a list of contacts who have the user in their contact list, so that they are alerted promptly of the user’s current presence status.

		Additionally, Turner-Communicator-O’Shaughnessy do not explicitly teach displaying a voice mail message in the IM application; Lee teaches:
	receiving, by the IM application while the incoming video or voice call is blocked according to the presence status selection, a voice note from the caller, wherein the voice note is recorded by the caller in response to the incoming video or voice call being unsuccessful; and ([0043] Fig. 3 shows at step 314, a voice message may be recorded when the call is diverted to voice mail; [0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message);
	displaying, in the user interface of the IM application, an indication of the recorded voice note from the caller. ([0046, 0049] the recorded message can be linked to the recipient at step 308 and send to the recipient at step 310; where the message can be provided to the user directly, such as sent as an incoming instant message linked to the audio file containing the message).
		Lee and Turner-Communicator-O’Shaughnessy are analogous art because Lee also teaches integration of different messaging/phone/video communication venues. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Lee and Turner-Communicator-O’Shaughnessy before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy to include the teachings of Lee so that voice mail can be sent through IM applications. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with ability to track and listen to voice mail messages through different communication method such as IM, email, telephone, and text message, thereby allowing user to organize and access voicemail through different means of communications/applications [0004, 0007].

		Additionally, Turner teaches handing voice/video communication over to IM when presence status is set to busy, and handling calls based on presence status and whether the caller is in VIP list ([0077-0079] Fig. 7 block 710), Turner-Communicator-O’Shaughnessy-Lee do not teach receiving a video and voice call setting to indicates weather video/voice calls are enabled, and handling incoming voice or video call based on the call settings and presence status; butterscotchcom teaches:
	Receiving a video call setting for video calls and a voice call setting for voice calls, wherein the video call setting indicates whether video calls are enabled, and the voice call setting indicates whether voice calls are enabled; (Page 2-3: Fig. 1 shows the screen capture for configuring privacy setting in Skype, (transcript 00:23-0040) where user can configure the setting to enable calls from people in the contact list only, and disable voice calls from everyone else, and disable receiving video/screen sharing from anyone);
	… based on the presence status selection and the video call setting and the voice call setting, (Page 2-3: Fig. 1 shows the screen capture for configuring privacy setting in Skype, (transcript 00:23-0040) where user can configure the setting to enable calls from people in the contact list only, and disable voice calls from everyone else, and disable receiving video/screen sharing from anyone).
		it’s obvious that when a call is received, aside from the presence status of the user, the privacy settings for voice/video call would also determine whether the call would be alerted to the user; i.e. when voice call from outside of the contact list is disabled, a voice call caller not in the contact list would be restricted, as also taught in Turner ([0077-0079]), and when a caller in the contact list calls, presence status would be checked to determine how the call should be handled.
		butterscotchcom and Turner-Communicator-O’Shaughnessy-Lee are analogous art because butterscotchcom also teaches integration of different messaging/voice/video communication venues. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of butterscotchcom and Turner-Communicator-O’Shaughnessy-Lee before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy-Lee to include the teachings of butterscotchcom so that video and voice calls can be configured in privacy settings. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with ability to track and listen to voice mail messages through different communication method such as IM, email, telephone, and text message, thereby allowing user to organize and access voicemail through different means of communications/applications [0004, 0007].

Per claim 15, Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom further teaches:
The method of claim 14, further comprising:
	enabling a second instant message to be composed; and (Turner [0082] after initiation of the IM session win the caller, the user and the caller may exchange IM message without user having to answer the call);

		Although Turner does not explicitly show subsequent message exchanged between the caller and callee, communicator shows message exchanges between two people:
	displaying the second instant message in the user interface of the IM application after the second instant message has been sent to the caller. (communicator Page 41 shows the IM window of Mark Alexieff with Don Hall, where there is at least one message send and displayed by each party of the IM exchange);
	Communicator and Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom to include the teachings of communicator so that IM messages exchanged after IM session initiation are sent and displayed in the IM window. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with a displayed message history of the IM message exchange during the session.

Per claim 16, Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom further teaches:
The method of claim 14, further comprising:
	receiving a third instant message from the caller subsequent to the incoming video or voice call; and (Turner [0082] after initiation of the IM session win the caller, the user and the caller may exchange IM message without user having to answer the call);

		Although Turner does not explicitly show subsequent message exchanged between the caller and callee, communicator shows message exchanges between two people:
	displaying the third instant message in the user interface IM application. (communicator Page 41 shows the IM window of Mark Alexieff with Don Hall, where there is at least one message send and displayed by each party of the IM exchange);
		Communicator and Turner-Communicator-O’Shaughnessy-Lee- butterscotchcom are analogous art because communicator also teaches integration of different messaging/phone/video communication applications. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of communicator and Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom before him/her, to modify the teachings of Turner-Communicator-O’Shaughnessy-Lee-butterscotchcom to include the teachings of communicator so that IM messages exchanged after IM session initiation are sent and displayed in the IM window. One would be motivated to make the combination, with a reasonable expectation for success, because it would provide users with a displayed message history of the IM message exchange during the session.

Per claim 18, claim 18 is a medium (Turner [0024] Fig. 2 memory 220) claim which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 19-20, claims 19-20 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Per claim 22, claim 22 is a device/system claim with processor (Turner [0024] Fig. 2 processing unit 210), memory (Turner [0024] Fig. 2 memory 220), which contains limitations that are substantially the same as claim 14, and is likewise rejected.

Per claim 23-24, claims 23-24 contains the same limitations as claims 15-16 respectively, and are likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Horvitz; Eric J. et al.
US 7844666 B2
Priority assigning system for computer system, assigns priority to electronic information based on degree of classification
Brown; Wendell et al.
US 7224774 B1
Telephone call control method involves establishing verbal-textual communication between caller and user when instant message service is not communicatively coupled to microphone and speaker at user side

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm EST. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176              


/ARIEL MERCADO/Primary Examiner, Art Unit 2176